Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group III, corresponding claims 18-24 in the reply filed on 10/12/2021 is acknowledged.  However, the traversal is on the ground(s) that is “for the reasons presented above independent claim 18”, which is confusing because the  “for the reasons presented above independent claim 18” refers to claims 34-36, not the elected claims 19-24 (group III).
As best understood, since claims 34-36 have been amended to depend on the independent claim 18, the amended claims 34-36 contains “running ring(s)”); there is not required to have two groups I and II, however, the amended claims 34-36 can be in one group that have their own technical features (“a step of converting the adjusting width parameter, based on an adjusting curve stored in the control device, into a control signal for the servomotor”).
With regards to groups III-VI and the group of claims 34-36, Applicant's election with traverse of group III, corresponding claims 18-24 in the reply filed on 10/12/2021 is acknowledged.  The traversal is on the ground(s) that is “for the reasons presented above independent claim 18”, this argument is not persuasive because Claim 18 is deemed to have no special technical feature, and thus does not bind the groups together as per MPEP Appendix Al, Annex B, Section (C) (ii), Unity of Invention, if an independent claim does not avoid the prior art, then the question whether there is still an inventive link between all the claims dependent on that claim needs to be careful 
If claim 18 is later determined to be allowable (thus having a special technical feature), the restriction will be withdrawn and all claims fully dependent therefrom will be rejoined. See the restriction requirement mailed on 08/05/2021.
With regards to “claim 18 is rejected” in the remark, page 6, filed on 10/12/2021, the examiner meant “claim 18 does not avoid the prior art”.
Thus, the restriction is proper and claims 18-24 are examined below.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gap width, the punch cylinder, the rotary punch in claim 18 and the control device in claims 18-21, 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Applicant’s specification, page 10 recites “X axis and Y axis”, but those axis are not in the Figure 5.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is objected because it contains the language “means” in line 2 (see this abstract in WO 2019/057838A1 filed on 03/21/2020).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 21 recites “wherein the control device …a gap width adjustment according to the adjusting width parameter is always realized independent of a position of the eccentric” is objected to as failing to provide proper antecedent basis for the claimed subject matter. See Applicant’s specification, page 5 recites “Particularly preferred, the control device is configured to adjust the control parameter in such a way that, independent of the position of the eccentric, a gap10 width adjustment according to the adjusting width parameter is realized always”, which is different meaning and scope.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, the last paragraph, the language “curve” in the term “ a control device …an adjusting curve stored therein, wherein the adjusting curve comprises data correlating the eccentricity of the eccentric with the gap width” is unclear. The preamble recites “adjusting a gap width between a punch cylinder and a counter cylinder” without further providing any more information. The adjusting gap between the punch cylinder and the counter cylinder appears linear gap data or a linear movement of back and forth of the counter pressure cylinder, the adjusting gap is not curved. Therefore, it is unclear where the “curve” or adjusting curve formed and stored in the control device and what scope should be given this language “curve” in the term. Is the adjusting curve that is the adjusting gap values or data from varying rotation positions of the curved surface of eccentric of the counter pressure cylinder? 
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between the eccentric, the servomotor, and the adjusting curve in claim 18 because as the claim 18 is written, the servomotor and the eccentric is not cooperative relationship, in order to appreciate the invention. See Applicant’s specification, page 4 “Due to the configuration of the servomotor as a step motor, a rotation of the eccentric can be realized reliably, precisely, and repeatably. This improves the reliability of the15 gap width adjustment by the adjusting device according to the invention”, however, this relationship or the connection between the servomotor and the eccentric is critical and essential that has not been claimed, in order to appreciate the adjusting “curve”.
Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is a position determination unit. The last paragraph of claim 18 recites “wherein the adjusting curve comprises data correlating the eccentricity of the eccentric with the gap width” is unclear what device records or makes “data correlating the eccentricity of the eccentric with the gap width” since claim 18 has not been claimed any device or a position determination unit until claim 19, which is an essential and critical element that   measures or records or collects data of the adjusting curve. See Applicant’s specification, page 4. 
Claim 21, the language “always” in term “a gap width adjustment according to the adjusting width parameter is always realized independent of a position of the eccentric” is unclear. Claim 20 recites “a control parameter for the servomotor based on the adjusting curve as a function of the position of the eccentric”. However, as claim 21 written, it appears that “the control device is configured to adjust the control parameter such that a gap width adjustment according to the adjusting width parameter is always realized independent of a position of the eccentric” and conflicts with the scope of claim 20.
All claims dependent from claim 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Boutron (US 2016/0279820) in view of Benach (US 4736660).
Regarding claim 18, as best understood, Boutron shows an adjusting device (Figure 1 and Abstract) for adjusting a gap width between a punch cylinder (1) and a counter pressure cylinder (3) of a rotary punch device (Figure 1), the adjusting device comprising:
an eccentric (28, Para. 33 and Figure 2) comprising an eccentricity (inherent limitation) and configured to change a position of a running ring (a raceway 6, Figure 1) of the counter pressure cylinder relative to the counter pressure cylinder (Figure 1 and Paras. 33 and 35);
a servomotor (Para. 15 recites “servomotors”) configured to adjust the gap width between the punch cylinder and the counter pressure cylinder.
Boutron also teaches a control device (a common electronic operating unit, Para. 26, line 11) configured to control the servomotor, but as best understood, Boutron does not clearly teach an adjusting “curve” stored in the control device, wherein the adjusting “curve” comprises data correlating the eccentricity of the eccentric with the gap width.
However, Benach (US 4736660) teaches an adjusting device including an eccentric (44, 46) for adjusting a gap (Col. 6, lines 20-21 recites “nipping”) between a die roll (30) and an anvil roll (32, Figures 1, 5-6). Benach also teaches data of an adjusting “curve” or references temporary stored in a control device, wherein the adjusting “curve” or references are configured to take into account the eccentricity of the eccentric. (See Figure 11, it has a control circuitry for controlling the rotary die system. Since the claim does not define how long the adjusting curve is stored in the control device, Benach’s Figures 5, 11 and Col. 6, lines 19-29 recites “the rotational position of the eccentric 44 is sensed when the anvil roll is in correct nipping relationship with the die roll to determine the diameter” and Col. 9, lines 47-55 recites “arcuately disposed resistor 52” that means that angular or rotational positions of the eccentric are measured based on the arcuately disposed resistor and sent to the control circuitry or temporary stored to the control circuitry for calculating, determining and controlling other things and a trim motor).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the adjusting device of Boutron to have angular or rotational positions of an eccentric to be measured and sent or temporary stored to a control device, as taught by Benach, in order to control a properly speed of an anvil roll while it is worn (Col. 2, lines 24-43 of Benach).
Regarding claim 19, the modified adjusting device of Boutron shows a position determination unit configured to transmit a position of the eccentric to the control device (Benach’s Col. 6, lines 19-29 recites “the rotational position of the eccentric 44 is sensed when the anvil roll is in correct nipping relationship with the die roll to determine the diameter” that inherent has a “determination” sub unit).
Regarding claim 20, the modified adjusting device of Boutron shows that the control device is configured to adjust, upon a change of the gap width by an adjusting width parameter, a control parameter for the servomotor based on the adjusting curve as a function of the position of the eccentric, transmitted by the position determination unit to the control device (Benach’s Col. 6, lines 19-29 recites “the rotational position of the eccentric 44 is sensed when the anvil roll is in correct nipping relationship with the die roll to determine the diameter”, Benach’s Col. 6, lines 30-32 recites “the distance of the periphery of the anvil roll 32 from one or more fixed locations is measured, and this measurement, or the average of these measurements, is used to provide a signal to control the trim motor 72”, and Benach’s Col. 6, lines 30-32 recites “again the distance of the periphery of the anvil roll 32 from one or more fixed locations is measured” that means the control circuit continues receiving and adjusting data until it corrects nipping relationship with the die roll to determine the diameter) .
Regarding claim 21, as best understood, the modified adjusting device of Boutron shows that the control device is configured to adjust the control parameter such that a gap width adjustment according to the adjusting width parameter is always realized on an independent of a position of the eccentric (see the discussion in claim 20 above, Benach’s Col. 6, lines 19-29 recites “the rotational position of the eccentric 44 is sensed when the anvil roll is in correct nipping relationship with the die roll to determine the diameter”, it means that the control device keeps receiving and adjusting data of the gap width adjustment based on an independent of a position of the eccentric, until the anvil roll is in correct nipping relationship with the die roll to determine the diameter).
Regarding claim 22, the modified adjusting device of Boutron shows that the servomotor is a step motor (Para. 15 of Boutron recites “servomotors can also be provided with an indexing device wherein the indexing steps are advantageously”).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Boutron (US 2016/0279820) in view of Benach (US 4736660) and in view of Moriyama (US 2005/0212194).
Regarding claim 23, the modified adjusting device of Boutron shows all of the limitations as stated in claims 18, 22 above except an encoder configured to record steps of the step motor.
Moriyama shows a stepping motor having an encoder for detecting a rotation rate of the motor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the adjusting device of Boutron to have an encoder, as taught by Moriyama, in order to allow to record or transmit or detect a rotation rate of the stepping motor to a control device for controlling others (Paras. 97-100 of Moriyama).
Allowable Subject Matter
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 24 is free of the prior art because the prior art does not teach or suggest the feature of the control device having an encoder configured to record steps of the step motor and configured as a position determined unit with combination of other limitations, as set forth in amended claims 18 and 22-23. 
There are number of closest prior arts are US 20150090089, US 6845698, US 6161458, US 5720210, US 20170087737 each teaches a nipping adjustment, but none of them teaches or suggests a control device having an encoder configured to record steps of the step motor and configured as a position determined unit.
Therefore, the limitation of a control device having an encoder configured to record steps of the step motor and configured as a position determined unit for adjusting the gap width as set forth in the claim 24 could not be considered an obvious expedient of the combination, the claimed instant invention requires the encoder for reason purposes of the invention.
Examiner also notes that as current claims 18-24 are written, they are not same scope of the claimed invention of the application 16/649635. However, Examiner does not give a double patenting rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/           Examiner, Art Unit 3724                                                                                                                                                                                                        11/24/2021